Citation Nr: 0533381	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  95-39 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for basal cell carcinoma (BCC) of the right 
shoulder, to include as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a postoperative 
right shoulder disorder.

3.  Entitlement to service connection for squamous cell 
carcinoma of the face and skin, to include as a result of 
exposure to Agent Orange.

4.  Entitlement to an effective date earlier than April 29, 
1999, for the grant of service connection for status-post 
left knee arthroscopy with partial medial meniscectomy.

5.  Entitlement to an effective date earlier than April 29, 
1999, for the grant of service connection for residuals of a 
right knee strain.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958, October 1962 to October 1975 and from January 
1983 to December 1986.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from April 1994 and December 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California. 

In September 2002, the veteran sitting at the RO, testified 
at a hearing via video conference with the undersigned 
sitting at the Board's central office in Washington, D.C.

In June 2003, the Board remanded the issue of entitlement to 
service connection for a postoperative right shoulder 
disorder for further development.  Thereafter, the veteran 
perfected his appeal of the issues of entitlement to service 
connection for squamous cell carcinoma and to reopen a claim 
for service connection for BCC of the right shoulder.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

It is noted that an unappealed December 2000 rating decision 
denied the veteran's claim for service connection for DCC of 
the right shoulder.  Although the December 2003 rating 
decision denied the veteran's claim of entitlement to service 
connection for BCC of the right shoulder on its merits, the 
Board has a duty, under applicable law, to address the "new 
and material evidence" requirement in this claim.  If it is 
found that no new and material evidence has been submitted, 
the merits of the claim may not be considered.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Accordingly, the Board has modified the issue to 
reflect the appropriate adjudicatory consideration of the 
veteran's claim, as indicated on the title page of this 
decision.

The issues of entitlement to earlier effective dates for 
service connection for the right and left knee disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for BCC 
of the right shoulder, on the basis that there was no 
evidence etiologically linking the diagnosed basal cell 
carcinoma of the right shoulder to the veteran's service, any 
incident therein.  The veteran was provided with written 
notice of the RO's determination and of his appellate rights.  
He did not perfect his appeal of the adverse determination.

2.  The evidence received since the December 2000 rating 
decision is either cumulative or redundant or does not supply 
evidence the absence of which was a specified basis for the 
last final disallowance, and does not raise a reasonable 
possibility of substantiating the claim.

3.  There is no competent medical evidence of record linking 
the veteran's current right shoulder disorder to his service 
or any incident therein; nor does the evidence indicate the 
onset of such disability within one year of his discharge 
from service.

4.  There is no competent medical evidence of record linking 
the veteran's current squamous cell carcinoma of the face to 
his service or any incident therein; nor does the evidence 
indicate the onset of such disability within one year of the 
veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision, which denied the 
veteran's claim of entitlement to service connection for BCC 
of the right shoulder, is a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for BCC 
of the right shoulder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

3.  A right shoulder disorder was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

4.  Squamous cell carcinoma of the face was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the April 1994 and December 2003 rating decisions from 
which the current appeals originate.  The veteran was 
provided with statements of the case in February 1995 and 
December 2004, and numerous subsequent supplemental 
statements of the case, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

In the present case, the April 1994 rating decision denied 
service connection for a postoperative right shoulder 
disorder.  The December 2003 rating decision denied service 
connection for BCC of the right shoulder and squamous cell 
carcinoma of the face and skin.  Only after the April 1994 
rating action was promulgated did the RO, in June 2004, 
provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims. 

While the notice provided to the veteran in June 2004 was not 
given prior to the first RO adjudication of the claims in 
April 1994 and December 2003, the notice was provided by the 
RO pursuant to the Board's June 2003 remand and prior to 
recertification of the claims, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran was specifically 
advised of what information and evidence was needed to 
substantiate his claims.  He was also advised of what 
evidence VA would obtain for him, and of what evidence he was 
responsible for submitting, and also advised to submit 
relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (any 
notice provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction).  Based on the above, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.  The Board finds that VA 
complied with the notice requirements of the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. at 120-21; Huston v. Principi, 17 Vet. App. 195 
(2003). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA and 
private treatment records as well as VA compensation 
examination reports and transcripts of the veteran's 
testimony at personal hearings, as well as written statements 
on his behalf.  The veteran has not alleged that there are 
any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II. New and Material Evidence

A. Factual Background

A December 2000 rating decision originally denied the 
veteran's claim of entitlement to service connection for 
basal cell carcinoma of the right shoulder because there was 
no evidence of any basal cell carcinoma in service, or that 
the current basal cell carcinoma was etiologically related to 
service or any incident therein.  The veteran did not submit 
a timely substantive appeal to perfect his appeal of the 
determination and it became final.  In June 2003, he 
submitted the current claim to reopen his claim for basal 
cell carcinoma of the right shoulder.

The evidence on file at the time of the December 2000 
determination consisted of the veteran's service medical 
records, VA and private treatment records, dating from 
February 1988 to December 1999, and July 1987, August 1989, 
September 1993 and April 2000 VA examination reports.  

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses associated with 
basal cell carcinoma.  A May 1966 treatment record shows that 
the veteran gave a one-week history of a macular papular rash 
over most of his body.  There was no associated diagnosis and 
the veteran was treated without incident.  A September 1967 
treatment record notes the veteran had a palmar wart on his 
right hand.  An August 1971 periodic medical examination 
report indicates that the veteran had a hyperpigmented area 
on his right wrist.  In August 1986, the veteran had a shave 
biopsy of a flat papule on the lower abdomen.  The diagnosis 
was fibroma versus benign nevis.  

A July 1987 VA general medical examination report shows no 
relevant complaints and examination revealed only that his 
skin was dry and that there were surgical scars from 
bilateral hernia repair.  

Private and VA treatment records, dating from February 1988 
to March 1999, show no relevant complaints, findings, 
treatment or diagnoses until 1999.  A January 1999 VA 
pathology report shows that a shave biopsy of the right 
shoulder indicated a diagnosis of BCC.  In March 1999 the 
right shoulder BCC was removed.  Subsequent VA and private 
treatment records show no recurrence of the BCC of the right 
shoulder, or any medical opinion regarding the etiology of 
the BCC of the right shoulder.

The August 1989, September 1993 and April 2000 VA examination 
reports were completely unrelated to the veteran's BCC of the 
right shoulder and provide no relevant complaints, findings, 
or diagnoses.

The evidence submitted since the December 2000 determination 
includes ongoing VA treatment records, a February 2002 VA 
Agent Orange compensation examination report, and a 
transcript of the veteran's testimony at his September 2002 
video conference hearing.

The VA treatment records show no recurrence of BCC of the 
right shoulder.  The treatment records do indicate BCC as 
well as squamous cell carcinoma on several locations on the 
veteran's face.  The treatment records merely note the 
veteran's history of BCC on the right shoulder.

A February 2002 VA Agent Orange examination report was also 
added to the record.  The report notes the veteran's history 
that he was sprayed directly in the face with Agent Orange in 
service and a history of skin cancer beginning in 1986.  The 
assessment included skin cancers.  The examiner opined that 
there were no conditions detected at that time that were 
connected to Agent Orange exposure.

During his September 2002 hearing before the undersigned, the 
veteran did not offer testimony regarding his claim for 
service connection for BCC of the right shoulder.  

B. Legal Analysis

The veteran is seeking to reopen his claim of entitlement to 
service connection for BCC of the right shoulder, to include 
as secondary to his in-service exposure to Agent Orange.  His 
claim for service connection for BCC was previously denied by 
the RO in December 2000.

As noted above, the RO considered the veteran's claim on its 
merits, or a de novo basis.  However, the Board must 
initially determine whether the appellant presented new and 
material evidence sufficient to reopen the service connection 
claim because doing so goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the veteran did not appeal the December 2000 RO 
decision, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2005).  His 
claim, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2005).

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the December 2000 
rating decision, in order to determine whether the claim may 
be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)). Since the veteran's request to reopen his current 
claim was filed in June 2003, the regulations in effect since 
August 29, 2001, are for application. Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

Reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim, the Board finds that he has not 
submitted new and material evidence.  The December 2000 
denial was based on the absence of evidence showing BCC of 
the right shoulder in service or that the current BCC of the 
right shoulder was etiologically linked to service or any 
incident therein.  See Evans v. Brown, 9 Vet. App. at 284 (to 
warrant reopening, new evidence must, among other things, 
"tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim...that is, it [must supply] evidence 
the absence of which was a specified basis for the last final 
disallowance).  See also Pond v. West, 12 Vet. App. 341, 346 
(1999).  The veteran has presented no such evidence.  

In this context, the Board acknowledges that the February 
2002 VA Agent Orange examination report is new, in that it 
addresses the etiology of the veteran's current BCC of the 
right shoulder.  However, the examination report does not 
tend to show the existence of BCC of the right shoulder in 
service or that the current BCC of the right shoulder is 
etiologically the result of or aggravated by the veteran's 
service or his in-service exposure to Agent Orange.  In fact, 
the VA examiner opined that the veteran's current skin 
conditions were not connected to his in-service exposure to 
Agent Orange.  Likewise, although the veteran is competent o 
testify to symptoms he has experienced, such as being sprayed 
in the face with Agent Orange, see Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995), and his testimony is presumed credible 
for purposes of reopening, Justus v. Principi, 3 Vet. App. At 
512-513, he is not competent to testify as to a possible 
connection between his current BCC of the right shoulder and 
his military service or to his in-service exposure to Agent 
Orange, as the latter is a question of etiology requiring 
medical expertise.  

For these reasons, the Board determines the evidence 
submitted subsequent to the December 2000 rating decision is 
either cumulative or redundant, does not supply evidence the 
absence of which was a specified basis for the last final 
disallowance, and, in any event, does not raise a reasonable 
possibility of substantiating his claim.  Consequently, the 
evidence received since the last final disallowance of the 
veteran's claim is not new and material, and his petition to 
reopen the claim for service connection for BCC of the right 
shoulder is denied.  38 U.S.C.A. § 5108.

III. Service Connection

A. Factual Background

Service medical records show no relevant complaints, 
findings, treatment or diagnoses associated with squamous 
cell carcinoma of the face and skin or with a right shoulder 
disorder.  A May 1966 treatment record shows that the veteran 
had a macular papular rash over most of his body.  There was 
no associated diagnosis and the veteran was treated without 
incident.  A September 1967 treatment record notes that he 
had a palmar wart on his right hand.  An August 1971 periodic 
medical examination report indicates that the veteran had a 
hyperpigmented area on his right wrist.  In August 1986, he 
had a shave biopsy of a flat papule on the lower abdomen.  
The diagnosis was fibroma versus benign nevis.  

A January 1990 private surgical pathology report shows that a 
biopsy of skin from the veteran's right inguinal area was 
microscopically examined and diagnosed as seborrheic 
keratosis.  A March 1990 private dermatology consultation 
report shows that the veteran had lesions on his forehead 
diagnosed as seborrheic keratosis.  

VA treatment records, dating from February 1992 to January 
1994, show the veteran complained intermittently of right 
shoulder pain as early as May 1992.  He was initially 
diagnosed with "CPPD" and in January 1994 was diagnosed 
with a right rotator cuff tear.  That same month he underwent 
surgery to repair the right rotator cuff. 

During his June 1995 personal hearing, the veteran testified 
that he injured his right shoulder in 1972 when he unloaded 
an aircraft while stationed in Korea.  At that time he did 
not seek treatment.  He testified that he did get X-ray 
studies of his right shoulder in service, but that copies of 
the X-ray studies did not appear to be associated with his 
claims file, as well as other service medical records he felt 
were missing.  He also testified that later his treating 
rheumatologist told him that he had arthritis in his 
shoulder, as well as in his knee and ankle.  Although he 
believed that he continued to have ongoing right shoulder 
problems since the initial injury, he did not seek medical 
treatment from 1975 to 1983, the period between his discharge 
and re-enlistment.  He was not advised that he had a rotator 
cuff tear until within a year of the surgery to repair the 
tear.

VA treatment records, dating from February 1996 to May 1999, 
show the veteran was noted to have skin lesions on his 
forehead in February 1996.  An undated treatment record notes 
the veteran had a history of BCC skin cancer and had a rough 
scaly area on the forehead area.  The impression was 
hypertrophic actinic keratosis (AK).  In April 1996, he 
complained of persistent right shoulder discomfort.  A May 
1996 treatment record indicates that he underwent rotator 
cuff repair sometime in the 1970's.  An August 1996 treatment 
record shows that he had BCC in the left palpebral region as 
proven by biopsy results.  The BCC was excised from the area 
above the left eye.  In October 1996, the veteran was 
diagnosed with degenerative joint disease (DJD) of the right 
shoulder.  He again complained of chronic shoulder pain in 
January 1997.  In March 1997, lesions on his face were 
assessed as AK and possible BCC.  In October 1997, he 
underwent excision of a BCC lesion on his right neck.  He had 
a diagnosed AK removed from the left frontal hairline with 
liquid nitrogen in January 1998.  The margins of the lesion 
were clean.  An October 1998 treatment record notes the 
veteran had a history of sun exposure and skin cancer.  He 
had a lesion on his right ear that was diagnosed as BCC by 
biopsy.  A January 1999 pathology report shows that a shave 
biopsy of the right shoulder indicated a diagnosis of BCC.  
In March 1999 the right shoulder BCC was removed.  

VA treatment records, dating from August to December 1999, 
show the veteran complained intermittently of right shoulder 
pain.  He was initially diagnosed with squamous cell 
carcinoma (SCC) in November 1999 based on a shave biopsy of a 
lesion on the left forehead.  

VA treatment records, dating from January 2000 to May 2002 
show that, in January 2000, the veteran underwent surgery 
with skin graft to excise the SCC from his left forehead.  A 
February 2000 progress note indicates an assessment of SCC of 
the forehead status post resection and skin grafting.  There 
was focal SCC in situ of the margins on pathology report.  
The progress note that with surrounding actinic damage, it 
was clinically difficult to assess the area of residual SCC-
in-situ.  A February 2000 addendum notes that pathology 
results showed foci of SCC-in-situ with severe dysplasia.  
Again, with ill defined actinic damage around the skin graft 
it was clinically more consistent with diffuse actinic 
keratoses.  The skin graft would be allowed to heal 
completely before further assessment was done.  Later 
treatment records show the wound healed well.  Treatment 
records during this period indicate the veteran complained 
intermittently of chronic right shoulder pain.  

A February 2002 VA Agent Orange examination report notes the 
veteran's stated history that he was sprayed directly in the 
face with Agent Orange in service.  He gave a history of skin 
cancer beginning in 1986 when he was first diagnosed with BCC 
on his forehead and right cheek.  He had 5 procedures to 
remove cancerous lesions since 1992, and was scheduled for 
another procedure later that month.  He also had a past 
medical history of osteoarthrosis in his shoulders and right 
rotator cuff surgery in 1994.  Examination of the veteran's 
skin revealed a mild macular rash at the right calf and 
hypopigmentation on the left anterior thigh from a history of 
shingles.  There was no petechia.  There was also evidence of 
post surgical changes from the veteran's previous surgeries 
to remove cancerous lesions.  There was no evidence of joint 
swelling, tenderness or erythema.  The assessment relevantly 
included skin cancers.  The VA examiner opined that there 
were no conditions detected at that time that were connected 
to Agent Orange exposure.

VA treatment records, dating from February 1999 to August 
2002, reflect that a July 2002 VA treatment record notes that 
the veteran was status post multiple excisions for BCC on his 
face, most recently of the right preauricular and cheek 
regions, with the margins positive for BCC.  It was indicated 
that further re-excision and frozen sections were required.  
Examination revealed healed scars at the sites of the recent 
surgeries and evidence of extensive sun damage to the entire 
face.  The assessment was extensive sun damage, status post 
multiple BCCA excisions.  Later that month he underwent 
excision of right and left cheek lesions.  Intraoperative 
frozen section revealed a positive medial margin for the left 
preauricular lesion which was re-excised and the second 
frozen section was clear of tumor.  BCC of the right cheek 
had margins that were free of tumor.  

In a signed statement received in September 2002, B.A.N. 
indicates that he recalled that the veteran injured his 
shoulder while helping to unload a plane in Korea.  He 
further recalled that he encouraged the veteran to seek 
treatment from the flight surgeon but that the veteran 
decided that he would be all right.  

Subsequent VA treatment records indicate that the veteran 
underwent another shave biopsy of the right temple area in 
October 2002 to rule-out BCC versus SCC.  November 2002 
biopsy results revealed transected BCC.  The BCC was excised 
in January 2003.

A February 2004 VA orthopedic examination report notes the 
veteran's history of having injured his right shoulder while 
off loading a plane in 1972.  He declined treatment at the 
time.  Since that time he experienced intermittent right 
shoulder pain.  He reported that X-ray studies of his 
shoulder in service were normal.  He further reported an 
onset of right shoulder pain in 1989 which was diagnosed as 
DJD.  A MRI conducted in 1994 revealed a right shoulder 
rotator cuff tear and the veteran underwent surgery to repair 
the tear with subsequent physical therapy.  At the time of 
the examination he complained of occasional right shoulder 
pain with overhead activities.  He denied any problems with 
dislocation and reported using a cane in his right hand which 
made his right shoulder condition worse.  He denied any other 
injury to the right shoulder.  The diagnoses included status 
post rotator cuff repair of the right shoulder and mild DJD 
of the right glenohumeral joint.  The examiner notes that the 
history indicates the veteran had a mild right shoulder 
strain in 1972.  The VA examiner opined that there was no 
evidence that the veteran sustained a rotator cuff tear at 
that time, and that if he had sustained a rotator cuff tear 
at the time, he would have required more significant 
treatment.  The VA examiner further opined that there was a 
less than 50-50 probability that the veteran's current post-
operative right shoulder disorder was caused by military 
service.  

VA treatment records indicate the veteran again underwent 
surgical excision of BCC from the left forehead and left 
postauricular in January 2004.  A February 2004 treatment 
record notes that the veteran had right shoulder pain since 
1972.  

B. Legal Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112(a)(1), 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307(a)(3) ,309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time. Id.

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

1.	Skin Disease to Include Skin Rashes

The veteran contends that he currently has a skin cancer of 
the face and skin, to include SCC and BCC, as a result of his 
in-service exposure to Agent Orange.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) 
(West 2002); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  A veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting 
the Secretary to determine by regulation diseases subject to 
the presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  
Therefore, the veteran's skin cancer of the face and skin, to 
include BCC and SCC are not presumed by law to have been 
incurred in service as a result of herbicide exposure.  38 
U.S.C.A. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

While the evidence reveals that the veteran currently suffers 
from skin cancer, variously diagnosed as SCC and BCC, there 
is no competent medical evidence of record etiologically 
linking the veteran's current skin cancers to his service.  
Further, there is no evidence of any skin cancer in service.  
Moreover, the February 2002 VA examiner opined that there 
were no detected conditions, to include skin cancers, that 
were connected to Agent Orange exposure.  Under the 
circumstances, the Board finds that there is no medical 
evidence of record etiologically linking his currently 
diagnosed skin cancers, to include BCC and SCC to his service 
or any incident therein.  

As noted above, although the veteran is presumed to have been 
exposed to herbicides in service, skin diseases other than 
chloracne or other acneform disease consistent with 
chloracne, are not diseases presumptively associated with 
herbicide exposure.  38 U.S.C.A. §§ 1116(a)(2)(E), 1116(f); 
38 C.F.R. § 3.307(a)(6)(ii).  

Although the veteran believes his currently diagnosed skin 
cancers are the result of his exposure to Agent Orange in 
service, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  Accordingly, the Board finds 
that the objective medical evidence preponderates against the 
veteran's claim for service connection for skin cancer of the 
face and skin and the claim must be denied.



2. Postoperative Right Shoulder Disorder

Reviewing the evidence of record, the Board likewise finds 
that the preponderance of the objective medical evidence of 
record is against the veteran's claim of entitlement to 
service connection for a postoperative right shoulder 
disorder.  Initially, although the veteran has provided 
competent lay evidence of an in-service right shoulder injury 
and there is current evidence of a postoperative right 
shoulder disorder, there is no competent medical evidence 
etiologically linking his current right shoulder complaints 
to his service, or any incident therein.  Likewise, there is 
no competent medical evidence etiologically linking his right 
shoulder disability to his service or any incident therein.  
In fact, the February 2004 VA examiner, based on medical 
examination of the veteran and his history of the prior 
injury, essentially found that the veteran's current right 
shoulder disability was not related to his active military 
service or his in-service injury.  While the veteran believes 
he currently has a right shoulder disability as a result of 
an in-service injury, he is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  Accordingly, the Board finds 
that the objective medical evidence of record preponderates 
against the veteran's claim and his claim for service 
connection for a postoperative right shoulder disorder must 
be denied.

3.	Both Shoulder and Skin Disease

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant. 38 U.S.C.A. § 
5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable. Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for SCC 
of the face and skin and a postoperative right shoulder 
disorder must be denied.


ORDER

New and material evidence having not been received, the 
veteran's application to reopen the claim for service 
connection for BCC of the right shoulder is denied.

Service connection for squamous cell carcinoma of the face 
and skin is denied.

Service connection for a postoperative right shoulder 
disorder is denied.


REMAND

The Board notes that during the course of his appeal, in his 
February 2001 substantive appeal (VA Form 9), the veteran 
filed a notice of disagreement with the December 2000 rating 
decision, indicating his disagreement with the effective date 
for his awards for service connection for right and left knee 
disabilities.  There is no indication that the veteran has 
withdrawn his appeal of the issues.  The RO has not issued 
the veteran a statement of the case that addresses these 
issues.  Thus, a remand is necessary to correct this 
procedural deficiency.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.26, 19.29, 19.30, Manlincon v. West, 12 Vet. App. 238 
(1999).

In view of the above, this matter is REMANDED to the AOJ for 
the following action:

The RO should furnish the veteran and his 
representative a statement of the case 
with respect to the issues of entitlement 
to earlier effective dates for service 
connection for right and left knee 
disorders.  The RO should return these 
issues to the Board if, and only if, the 
veteran files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


